366 So. 2d 758 (1978)
Donald Lee RINGEL, Petitioner,
v.
STATE of Florida, Respondent.
No. 52311.
Supreme Court of Florida.
November 9, 1978.
Rehearing Denied February 15, 1979.
Richard E. Mandell and Michael Sigman, Orlando, for petitioner.
Robert L. Shevin, Atty. Gen. and Basil S. Diamond, Asst. Atty. Gen., West Palm Beach, for respondent.
*759 Richard L. Jorandby, Public Defender; and Jerry L. Schwarz, Asst. Public Defender, West Palm Beach, for defendants Jay Dean Mitchell, Thomas Heyden Wright, Jr., Robert William Armentrout, William B. Beaver, Joseph J. Santarsiere, Michael L. Fulghum, Robert Allen Northwick, Gamal A. Elahrag and Michael L. Hopson, amicus curiae.
ADKINS, Justice.
This cause is here on Petition for Writ of Certiorari reported by certificate of the District Court of Appeal, 4th District, that its decision reported in 352 So. 2d 88 is one which involves a question of great public interest. See Article V, Section 3(b)(3), Florida Constitution.
The question certified as being of great public interest is as follows:
"Do the provisions of Section 39.02(5)(c) of the Florida Statutes relating to the treatment of juvenile offenders as adults apply to violations of the law the penalty for which includes but may also be less than life imprisonment?"
We answer this question in the affirmative and also hold that a juvenile indicted and convicted as an adult, Section 39.02(5)(c), Florida Statutes (1975), is subject to the statutory minimum sentencing provision of Section 775.087, Florida Statutes (1975).
We approve and adopt the opinion of the District Court of Appeal.
It is so ordered.
ENGLAND, C.J., and BOYD, OVERTON and SUNDBERG, JJ., concur.